

116 HR 6011 IH: Affordable and Homeless Housing Incentives Act of 2020
U.S. House of Representatives
2020-02-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6011IN THE HOUSE OF REPRESENTATIVESFebruary 27, 2020Mr. Schiff introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to allow for nonrecognition of gain on real property sold for use as affordable housing.1.Short titleThis Act may be cited as the Affordable and Homeless Housing Incentives Act of 2020. 2.Nonrecognition of gain on property sold for use as affordable housing(a)In generalSection 1033 of the Internal Revenue Code of 1986 is amended by redesignating subsection (k) as subsection (l) and by inserting after subsection (j) the following new subsection:(k)Sales for use as affordable housing(1)In generalFor purposes of this subtitle, if real property is sold or otherwise transferred to a qualified housing operator for use or development by such operator as affordable housing and such property meets the requirements of paragraph (3), such sale or transfer shall be treated as an involuntary conversion to which this section applies. (2)Qualified housing operatorFor purposes of this section, the term qualified housing operator means any of the following:(A)A State or local government, or any political subdivision or instrumentality thereof. (B)A tribally designated housing entity (as such term is defined in section 4 of the Native American Housing Assistance and Self-Determination Act of 1996). (C)A community housing development organization (as such term is defined in section 104 of the Cranston-Gonzalez National Affordable Housing Act).(D)An organization—(i)described in section 501(c) and exempt from taxation under section 501(a),(ii)the purpose of which includes providing affordable housing, and(iii)which—(I)has received Federal, State, or local grant funds to develop or operate affordable housing, or(II)is described in section 42(h)(5)(B) with respect to a qualified low-income housing project that is allocated housing credit dollar amounts under section 42. (3)Affordable housing requirementThe requirements of this paragraph are met with respect to property if such property has, as of the date of the sale or transfer referred to in paragraph (1), a legal restriction or agreement sufficient to obligate any owner to make (at all times during the 30-year period beginning on such date) such property either—(A)residential rental property (within the meaning of section 168) not less than 75 percent of the units of which are affordable to low-income families and either occupied by or available for use by low-income residents, or(B)a shelter eligible for assistance under title IV of the McKinney-Vento Homeless Assistance Act. (4)Special rule with respect to period within which property must be replacedIn the case of a sale or transfer described in paragraph (1), subsection (a)(2)(B)(i) shall be applied by substituting 3 years for 2 years.(5)Special rule for real property held for productive use in trade or businessFor purposes of subsection (a), if the real property described in paragraph (1) is held for productive use in a trade or business or for investment, property of a like kind to be held either for productive use in a trade or business or for investment shall be treated as property similar or related in service or use to the property so described..(b)Effective dateThe amendment made by this section shall apply to sales and transfers after the date of the enactment of this Act. 